Title: From Thomas Jefferson to Eliza House Trist, [11 December 1783?]
From: Jefferson, Thomas
To: Trist, Eliza House


        
          Th: J. to Mrs. Trist
          [Annapolis, 11 December 1783?]
        
        Availing myself of the place in P’s letter where a postscript should be, I take the liberty of adding my wishes for your health and happiness, and assurances that I feel myself much interested in those events which may affect either. I hope the day is near when Mr. Trist’s return will make amends for the crosses and disappointments you complain of, and render the current of life as smooth and placid as you can wish. In the mean time you are supported by a certainty that you are again to meet. If you wish to know the value of this circumstance, ask it of the many wretched  from whom that consolation is cut off. They will tell you it is from heaven you are looking down on them. It is not easy to reconcile ourselves to the many useless miseries to which Providence seems to expose us. But his justice affords a prospect that we shall all be made even some day. To be less serious—I think you will be a distinguished creditor if you pursue your wild Missisipi scheme. If you chuse to live in the woods you may find them nearer. I have much to say in favour of those of my own country, and particularly of that part of it in which I live. But as this panegyric would make my postscript too long for it’s letter I will postpone it till I shall have the pleasure of seeing you, and in the mean while will be looking out for some of the tallest and most recluse I can find. I have now in my eye a mountain where nothing but the eagle can visit you which I think would suit your present taste for retirement. It looks down on mine as a giant does on a dwarf. It wants but one circumstance to render it perfect, which is that it should be placed within a dozen miles of Philadelphia, or rather Philadelphia within a dozen miles of it. Be so good as to present my compliments to Browse with the little tale inclosed, which if he will repeat by heart whenever we meet again, I will give him half a dozen of the best Barton’s knives in Philadelphia and he may commence merchant.
      